Citation Nr: 9912877	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  96-36 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to an increased evaluation for scars of the 
left side of the face, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to a compensable evaluation for residuals of 
a nasal fracture.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARINGS ON APPEAL

Appellant and [redacted]

ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from February 1964 to February 
1967.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from an October 1995 
rating decision of the Atlanta, Georgia Regional Office 
(hereinafter "the RO") which, in pertinent part, granted 
service connection for scars of the left side of the face and 
assigned a 10 percent disability evaluation.  Service 
connection was also granted for residuals of a nasal fracture 
with a noncompensable disability evaluation.  Service 
connection was denied for an acquired psychiatric disorder.  
The veteran has been represented throughout this appeal by 
the Georgia Department of Veterans Service.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Service connection is presently in effect for scars of 
the left side of the face, residuals of a nasal fracture and 
for an appendectomy scar.  

3.  The veteran's bipolar disorder has been reasonably shown 
to have had origins during active service.  

4.  The veteran's scars of the left side of the face have 
been reasonably shown to be productive of severely 
disfiguring scars of the face producing a marked and 
unsightly deformity of the eyelids, lips or auricles, but no 
more.  

5.  The veteran's residuals of a nasal fracture have not been 
shown to be productive of a 50 percent obstruction of the 
nasal passages on both sides or complete obstruction on one 
side.  

6.  The veteran's residuals of a nasal fracture, 
alternatively considered, are productive of no more than 
slight symptoms.  


CONCLUSIONS OF LAW

1.  A bipolar disorder was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).  

2.  The schedular criteria for a 30 percent evaluation for 
scars of the left side of the face have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
Part 4, including §§ 4.3, 4.7 and Diagnostic Codes 7800, 
7803, 7804 (1998).  

3.  The schedular criteria for a compensable evaluation for 
residuals of a nasal fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. Part 4, 
including §§ 4.3, 4.7 and Diagnostic Code 6502 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1997), and if so, 
whether the Department of Veterans Affairs (hereinafter 
"VA") has properly assisted him in the development of his 
claims.  A "well-grounded" claim is one which is not 
implausible.  A review of the record indicates that the 
veteran's claims are plausible and that all relevant facts 
have been properly developed.  Accordingly, a remand, in 
order to allow for further development of the record, is not 
appropriate.  

I.  Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998).  
Additionally, where a veteran served ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(1998).  The disease entity for which service connection is 
sought must be "chronic" as opposed to merely "acute and 
transitory" in nature.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Where the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  Service 
connection is in effect for scars of the left side of the 
face, residuals of a nasal fracture and for an appendectomy 
scar.  

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that in order for a 
claim for service connection to be well-grounded, there must 
be (1) competent evidence of a current disability; (2) proof 
as to incurrence or aggravation of a disease or injury in 
service; and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  See 
Caluza v. Brown, 7 Vet.App. 498 (1995).

The veteran's service medical records do not refer to 
complaints of or treatment for any psychiatric disorders.  A 
September 1965 report noted that the veteran suffered a 
lacerated, open wound of the face with no artery or nerve 
involvement when he was a passenger in a "POV" which was 
involved in an accident.  It was noted that the lacerations 
on the face were sutured.  A September 1965 entry noted that 
the veteran was seen for nose structure trouble.  The 
impression included possibly keloid formation and the need to 
rule out any bony injury.  A September 1965 X-ray of the 
nasal bones showed multiple fragmentations of both nasal 
bones.  An October 1965 treatment entry indicated that the 
wound of the veteran's face and nose had healed well, but 
that he reported that he still had a broken nose which he 
didn't like.  

A December 1965 treatment report noted that the veteran had 
hypertrophic scar formation on the left cheek and between the 
upper lip and left side of the nose where the "contraction 
by the scar tissue" pulls the lip up.  It was noted that the 
lip showed several ectopic glands (Fonyce's condition).  A 
January 1966 entry reported that the veteran was seen for 
frontal headaches and sinusitis.  A September 1966 entry 
indicated that the veteran was seen with multiple 
cosmetically deforming scars over the face sustained in an 
automobile accident one year earlier.  An October 1966 
hospital report noted that the veteran had been involved in a 
Jeep accident, one year earlier, and suffered lacerations on 
the upper lip and cheek and a broken nose.  It was observed 
that the resulting scars were uneven and red as well as wide, 
but fairly soft.  The veteran underwent a revision of the 
scars of the upper lip.  The diagnosis was scars of the face 
treated and improved.  An October 1966 entry noted a 
diagnosis of scars of the left side of the face secondary to 
car accident with scar revision of the face.  The January 
1967 separation examination report noted that the veteran had 
scar marks on the face from a Jeep injury while on duty.  
There was a notation that the veteran's psychiatric 
evaluation was normal.  

Private treatment records dated from March 1991 to June 1994 
indicated that the veteran was treated for disorders 
including a psychiatric disorder.  A March 1991 history and 
physical report from Humana Hospital noted that the veteran 
was seen with a history of a cough and indicated that he was 
feeling depressed because of family problems.  It was noted 
that he was given Ativan for his anxiety and went home and 
took 10 to 15 tablets as he wanted to commit suicide because 
of depression.   The impression included possible overdose 
with Ativan, right lower lobe pneumonia and depression.  An 
April 1991 discharge summary related similar diagnoses.  

A December 1993 history and physical report from the Gwinnet 
Hospital system noted that the veteran was admitted with a 
history of a possible suicide attempt in the previous two 
weeks.  It was noted that the veteran had a history which 
included a motor vehicle accident with facial surgery.  The 
impression included suicidal attempt, depression and history 
of previous motor vehicle accident.  A December 1993 
psychiatric report indicated admitting diagnoses of major 
depression with suicidal ideation and impulse control 
disorder, not otherwise specified.  The December 1993 
discharge summary related diagnoses including dysthymia with 
suicide gesture and personality disorder, not otherwise 
specified.  An April 1994 psychiatric discharge summary noted 
that the veteran was admitted after an overdose attempt with 
report of suicidal intent.  The discharge diagnoses included 
bipolar disorder, mixed and personality disorder with mixed 
features.  A subsequent April 1994 discharge summary noted 
diagnoses including suicide attempt by drug overdose and 
manic depressive disorder.  A May 1994 discharge summary from 
the Georgia Mental Health Institute related diagnoses 
including bipolar disorder, mixed type, by history.  Records 
from the Social Security Administration indicated that the 
veteran was receiving disability compensation.  

VA treatment records dated from April 1995 to June 1995 
indicated that the veteran was treated for several disorders.  
An April 1995 entry noted an impression of the need to rule 
out manic depression.  

The veteran underwent a VA psychiatric examination in June 
1995.  He reported that he had a problem with depression and 
was on anti-depressive medication.  The veteran stated that 
he began to have problems about four years earlier.  He also 
stated that he had tried suicide several times.  The examiner 
indicated an impression of major depressive reaction.  

At the March 1997 hearing on appeal, the veteran testified 
that he was involved in an accident during service and was 
thrown through the windshield and suffered injuries to his 
face.  He reported that he developed a nervous disorder and 
that serious problems were first noticed in 1990 or 1991.  
The veteran stated that he was initially seen for depression 
after an apparent overdose.  He indicated that he realized 
his depression was due to his scars in 1994.  The veteran 
related that he did not like to go out much because he didn't 
want people to stare at his face and further testified that 
he had been called "scarface" on different occasions.  The 
veteran noted that physicians had not told him that his 
depression was associated with his scars.  The veteran's wife 
testified that the veteran "went into a shell" when he was 
around people.  She stated that he was always asking her 
about the scars.  

The veteran underwent a VA psychiatric examination in 
December 1997.  The examiner noted that the claims folder was 
reviewed.  The veteran reported that the onset of his 
problems began when he had a Jeep accident during service 
which caused him to have severe scars on his nose and face.  
It was noted that after service the veteran reported that he 
began to feel depressed and had mood swings, a very short 
temper and violent outbursts.  The examiner noted that the 
veteran had scars on his face after numerous plastic 
surgeries.  The veteran reported that he looked better 
presently, but that he was still very aware of his 
appearance.  He indicated that he preferred to be by himself 
because he felt like people were looking at him.  

The examiner indicated diagnoses including bipolar II 
disorder (recurrent major depressive episodes with some 
hypermanic episodes), severe and chronic with a seasonal 
pattern and history of alcohol abuse in full remission.  The 
examiner stated:  

regarding the relationship between the 
stress of the accident, the scars and 
[the veteran's] illness, according to the 
Book of Psychiatric Secrets of James 
Jacobson, 'a number of factors make it 
difficult to study the role of stress in 
the onset of affective episodes.  At 
times it is difficult to sort out whether 
stress has lead to an episode or whether 
the prodromal symptoms of an episode have 
lead to the stress.  Investigations 
suggest that the stressors are 
statistically more likely to be 
associated with the onset of episodes 
early in the course of illness.  This 
finding along [with] the findings of 
increasing cycling has suggested that the 
illness may kindle itself and become 
increasingly endogenous over time'.  In 
this case, apparently, the onset was 
immediately after the accident, so I will 
agree with that etiology.  

The examiner reported, as to the veteran's psychological and 
environmental problems, that the stress was the stress of the 
accident at the time the veteran was in service.  

At the December 1998 hearing before a member of the Board, 
the veteran testified that he thought a lot about his face 
scars.  He reported that he did not like to go outside and 
noted that he would get depressed.  The veteran stated that 
when he would go out he would see people looking at his 
scars.  He indicated that he had only noticed that he had 
depression over the last five or six years, but that his wife 
had told him that he had been depressed since he got out of 
service.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the veteran's service medical 
records make no reference to complaints of or treatment for 
any psychiatric disorders.  The service medical records do 
indicate that in September 1965, the veteran was noted to 
have suffered a lacerated open wound of the face when he was 
involved in a "POV" accident.  A September 1965 X-ray of 
the veteran's nasal bones also indicated that there were 
multiple fragmentations of both nasal bones.  An October 1966 
hospital report noted that the resulting scars from the 
veteran's Jeep accident were uneven and red as well as wide, 
but fairly soft.  At that time, the veteran underwent a 
revision of the scar of the upper lip.  The January 1967 
separation examination report included a notation that the 
veteran's psychiatric evaluation was normal.  The Board 
observes that the first clinical reference to any psychiatric 
disorder was pursuant to a March 1991 history and physical 
report from Humana Hospital, more than twenty-four years 
after the veteran's separation from service, which noted that 
the veteran had been seen with complaints of feeling 
depressed.  The impression included overdose with Ativan and 
depression.  The Board observes that subsequent private and 
VA treatment records indicated that the veteran attempted 
suicide on several occasions and was treated for variously 
diagnosed psychiatric disorders including, major depression 
with suicidal ideation and impulse control disorder, not 
otherwise specified; dysthymia with suicide gesture and 
personality disorder, not otherwise specified; bipolar 
disorder, mixed and personality disorder with mixed features 
and the need to rule out manic depression.  

Additionally, the Board observes that a June 1995 VA 
psychiatric examination report noted that the veteran 
reported that he had a problem with depression which began 
about four years earlier.  The impression, at that time, was 
major depressive reaction.  Further, the Board notes that a 
December 1997 VA examination report noted that the veteran 
reported that the onset of his problems began when he had a 
Jeep accident during service which caused him to have severe 
scars on his nose and face.  The veteran stated that after 
service he began to feel depressed and had mood swings, a 
very short temper and violent outbursts.  The examiner 
indicated diagnoses including bipolar II disorder (recurrent 
major depressive episodes with some hypermanic episodes), 
severe and chronic with a seasonal pattern and history of 
alcohol abuse in full remission.  The examiner commented that 
"in this case, apparently, the onset [of the veteran's 
psychiatric disorder] was immediately after the accident" 
and that he agreed with such etiology.  The examiner further 
indicated that as to the veteran's psychological and 
environmental problems, the stress was the stress of the 
accident at the time the veteran was in service.  

The Board observes that the veteran has alleged in statements 
and testimony on appeal that his psychiatric disorder was 
incurred during service, or in the alternative, that it was 
incurred as a result of his service-connected scars of the 
left side of the face.  The Board notes that the veteran is 
not competent, as a lay person, to assert that a relationship 
exists between his period of service and such disorder, that 
such disorder is etiologically related to his service-
connected disorder, or to otherwise assert medical causation.  
See Grotveit v. Brown, 5 Vet.App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992).  However, the Board 
notes that a VA examiner, after reviewing the claims folder, 
has specifically stated that the veteran's onset of the 
veteran's psychiatric disorder was immediately after the 
accident during his period of service.  Therefore, in 
consideration of the evidence of record, including the 
opinion expressed by the examiner pursuant to the December 
1997 VA psychiatric examination report, the Board is of the 
view that to conclude otherwise than that the evidence is at 
least in equipoise as to whether a bipolar disorder is 
reasonably shown to be related to the veteran's period of 
service, would not withstand Court scrutiny.  Accordingly, 
with resolution of reasonable doubt in favor of the veteran, 
the Board concludes that service connection for a bipolar 
disorder is warranted.  

II.  Increased Evaluation for Scars of the Left Side of the 
Face

A.  Historical Review

The veteran's service medical records were discussed above.  
Private treatment records dated from March 1991 to June 1994 
indicated that the veteran was treated for disorders 
including a psychiatric disorder.  VA treatment records dated 
from April 1995 to June 1995 referred to continuing 
treatment.  

The veteran underwent a VA dermatological examination in June 
1995.  It was noted that he was involved in a motor vehicle 
accident in 1965 and underwent closure with grafting to face 
with a subset plastic procedure one year following the 
accident.  The examiner reported that there were scars on the 
left side of the face with dimension of 3 inches, 2 inches 
and 1 inch at the left nasal region.  The examiner indicated 
that the scars at the left face-cheek and nasal bridge were 
moderately disfiguring.  It was also observed that the scars 
were not tender and painful on objective demonstration.  
Photographs indicated that the veteran had several facial 
scars.  The diagnosis was moderately disfiguring scars of the 
face.  

In October 1995, service connection was granted for scars of 
the left side of the face.  A 10 percent disability 
evaluation was assigned which has remained in effect.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  A 10 
percent evaluation is warranted for a moderately disfiguring 
scar of the head, face, or neck.  A 30 percent evaluation 
requires that such scar be severely disfiguring, especially 
if producing a marked and unsightly deformity of eyelids, 
lips, or auricles.  A 50 percent evaluation requires that 
such scarring result in complete or exceptionally repugnant 
deformity of one side of the face or in marked or repugnant 
bilateral disfigurement.  38 C.F.R. Part 4, Diagnostic Code 
7800 (1998).  A 10 percent evaluation is warranted for 
superficial poorly nourished scars with repeated ulceration.  
38 C.F.R. Part 4, Diagnostic Code 7803 (1998).  A 10 percent 
evaluation is warranted for superficial scars which are 
tender and painful on objective demonstration.  38 C.F.R. 
Part 4, Diagnostic Code 7804 (1998).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

According to a recent decision of the Court, because this 
appeal ensues from the veteran's disagreement with the rating 
assigned in connection with his original claim, the potential 
for the assignment of separate, or "staged," ratings for 
separate periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet.App. 119 (1999)  In 
this case, the RO has not assigned separate staged ratings 
for any of the disabilities at issue.  

At the May 1997 hearing on appeal, the veteran testified that 
he was involved in an accident during service and went 
through a windshield and suffered injuries to his face.  The 
veteran reported that his scars would bother him when it was 
cold outside.  He also indicated that he had numbness and 
loss of feeling around the area of his scars.  The veteran's 
wife testified that he was always questioning her about his 
scars.  

The veteran underwent a VA examination in December 1997.  The 
examiner noted that the veteran had facial scars.  It was 
reported that the main scar, on the face, was somewhat 
zigzagged, about 15.5 cm long with some disfigurement "as 
seen in the pictures".  The examiner also indicated that 
there was a semi-circular 9 cm scar over the left ramus 
anterior to the mandible.  It was observed that such scar was 
well-healed, nontender and noninfected.  The examiner stated 
that "the other scar" was noninfected and nontender as 
well.  It was further noted that the veteran wore a mustache 
and that he seemed to have a scar which was difficult to 
visualize, but was in the shape of the lip.  The examiner 
reported that it was obvious that the veteran had a scar on 
the left upper lip area which could be no more than 1.5 cm 
long and was nontender and noninfected.  There was also a 
scar on the right side of the nose which was about 5 cm long 
and was well-healed, nontender and noninfected.  The examiner 
noted that the veteran also had a 1.5 cm long scar over the 
right lateral eyebrow, which was well-healed, noninfected and 
nontender and difficult to visualize.  Photographs showed 
that the veteran had several facial scars.  The diagnoses 
included fracture of the nose with history as noted above and 
headaches.  

At the December 1998 hearing before a member of the Board, 
the veteran testified that he had soreness with his scars in 
the wintertime.  He also stated that he would sometimes 
"nick" the scar area when shaving.  The veteran also 
related that he had some numbness in the area of the 
"major" scar on his cheek.  He indicated that he was very 
conscious of his scars and noted when others were looking at 
them.  

The Board has weighed the evidence of record.  It is observed 
that the clinical and other probative evidence of record 
indicates that the veteran suffers from symptomatology 
reasonably shown to be productive of severely disfiguring 
scars of the face producing a marked and unsightly deformity 
of the eyelids, lips or auricles.  38 C.F.R. Part 4, 
Diagnostic Code 7800 (1998).  The Board notes that the most 
recent December 1997 VA examination report noted that the 
veteran had facial scars.  The examiner indicated that the 
main scar of the veteran's face was somewhat zigzagged and 
about 15.5 cm long with some disfigurement.  It was noted 
that the scar was noninfected and nontender.  The examiner 
also reported that there was a semicircular 9 cm scar over 
the left ramus anterior to the mandible which was well-
healed, nontender and noninfected, as well as scar on the 
upper lip area which was no more than 1.5 cm long and 
nontender and noninfected.  There was also a scar on the 
right side of the nose which was 5 cm long and a 1.5 cm long 
scar over the right lateral eyebrow which was reported to be 
difficult to visualize.  Both scars were well-healed, 
nontender and noninfected.  The Board observes that 
photographs with the December 1997 VA examination report 
indicated that the veteran had several facial scars.  
Additionally, the Board member who conducted the May 1997 
hearing was able to view the veteran's facial scars.  
Further, the Board notes that a June 1995 VA dermatological 
examination report indicated that the veteran had scars on 
the left side of the face with dimensions of 3 inches, 2 
inches and 1 inch at the left nasal region.  The examiner 
indicated that the scars were not tender and painful on 
objective demonstration.  The diagnosis, at that time, was 
moderately disfiguring scars of the face.  

The Board observes that several facial scars are indicated by 
the December 1997 VA examination report, the June 1995 VA 
dermatological examination report and the photographs of 
record.  Specifically, the December 1997 VA examination 
report noted that the veteran had a scar on the left upper 
lip of no more than 1.5 cm long as well as a 15.5 cm 
zigzagged scar with some disfigurement.  Also, as noted 
above, the Board member who conducted the December 1998 
hearing was able to observe the veteran's scars.  The Board 
is of the view that the evidence is at least in equipoise as 
to whether a 30 percent evaluation, reflecting severely 
disfiguring scars of the face producing a marked or unsightly 
deformity of the eyelids, lips or auricles, is more nearly 
indicative of the veteran's disability picture under the 
facts of this case.  The Board observes that the evidence of 
record fails to indicate that the veteran suffers from 
scarring resulting in complete or exceptionally repugnant 
deformity of one side of the face or in marked or repugnant 
bilateral disfigurement as required for a 50 percent 
evaluation pursuant to the appropriate schedular criteria 
noted above.  

Additionally, the medical evidence of record fails to 
indicate that the veteran suffers from poorly nourished scars 
with repeated ulceration or tender and painful scars on 
objective demonstration.  38 C.F.R. Part 4, Diagnostic Codes 
7803, 7804 (1998).  As noted above, the December 1997 VA 
examination report indicated that each of the veteran's 
facial scars were well-healed, nontender and noninfected.  
Further, the examiner, pursuant to the June 1995 VA 
dermatological examination report, specifically indicated 
that the veteran's scars were not tender and painful on 
objective demonstration.  The Board observes that the veteran 
had testified as to soreness of his scars in the wintertime.  
However, the clinical evidence of record fails to indicate 
the presence of tender and painful scars.  Moreover, there is 
no clinically identifiable pathology warranting extended 
discussion as to whether a separately assignable compensable 
rating is appropriate.  Accordingly, the Board concludes that 
a 30 percent evaluation is warranted for the veteran's 
service-connected scars of the left side of the face.  

III.  Increased Evaluation for Residuals of a Nasal Fracture

A.  Historical Review

The veteran's service medical records were discussed above.  
Private treatment records dated from March 1991 to June 1994 
indicated that the veteran was treated for disorders 
including a psychiatric disorder.  VA treatment records dated 
from April 1995 to June 1995 referred to continuing 
treatment.  

The veteran underwent a VA dermatological examination in June 
1995.  The examiner indicated a diagnosis of moderately 
disfiguring scars of the face.  In October 1995, service 
connection was granted for residuals of a nasal fracture.  A 
noncompensable evaluation was assigned which has remained in 
effect.  

B.  Increased Evaluation

The Board notes that that the regulations governing the 
evaluations of pulmonary disorders were amended as of October 
7, 1996.  See 61 FEDERAL REGISTER 46720 (1996) (to be codified 
at 38 C.F.R. §§ 4.96, 4.97).  The Board notes that the 
regulations applicable as of October 7, 1996, are more 
favorable to the pending claim for an increased evaluation 
for residuals of a nasal fracture.  Therefore, the Board 
concludes that the veteran's claim will be evaluated under 
the new regulations governing traumatic deviation of the 
nasal septum.  See Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991) (when there has been a change in an applicable 
regulation after a claim has been filed, but before final 
resolution, the regulation most favorable to the claimant 
must be applied).  The regulations in effect as of October 7, 
1996, provide that a 10 percent evaluation is warranted for 
traumatic deviation of the nasal septum with a 50 percent 
obstruction of the nasal passages on both sides or complete 
obstruction of one side.  38 C.F.R. Part 4, Diagnostic Code 
6502 (1996).  

Under the regulations in effect prior to October 7, 1996, a 
noncompensable evaluation is warranted for traumatic 
deflection of the nasal septum with only slight symptoms.  A 
10 percent evaluation requires that the deflection produce 
marked interference with breathing space.  38 C.F.R. Part 4, 
Diagnostic Code 6502 (1997).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1997).  

At the March 1997 hearing on appeal, the veteran testified 
that he suffers nosebleeds on occasion as well as headaches.  
The veteran also reported that he snored "real bad".  He 
stated that sometimes it was hard to breathe as a result of 
his nose fracture.  The veteran indicated that he did not 
know of any problems with sinusitis.  

The veteran underwent a VA examination in December 1997.  It 
was noted that the veteran gave a history that he was 
involved in a Jeep accident in 1965 and sustained lacerations 
to the face as well as a fractured nose.  The veteran 
reported that he had not seen a physician for a nasal 
condition or his sinuses since 1965.  The veteran complained 
of trouble breathing on and off through the nose.  He 
indicated that he would have such trouble about two times a 
month with the symptoms lasting two to three days.  The 
veteran also stated that when he would blow his nose he would 
have a small amount of blood streaking on the handkerchief 
about two times a month.  He denied any symptoms suggestive 
of anemia.  It was observed that the veteran also complained 
of headaches.  The examiner reported that the veteran's nasal 
septum seemed to be minimally deviated, but was not 
obstructing airways that could be visualized.  It was noted 
that the veteran did have hypertrophy of the mucosal 
membranes of the nasal passages.  The examiner indicated that 
air flow to the nose was normal and intact with patent 
airways.  The examiner stated that the veteran did not seem 
to have any obstruction to the nasal passages from the 
hypertrophic mucosal membrane.  The veteran's sinuses were 
observed to be nontender.  The diagnoses included fracture of 
the nose with history as noted above.  The examiner commented 
that there was no obstruction to breathing at that time.  The 
examiner further remarked that the veteran did not have a 
sinus condition secondary to the nasal fracture and that the 
veteran's sinuses were clinically normal.  

At the December 1998 hearing before a member of the Board, 
the veteran testified that he would have breathing problems 
at times.  He also stated that he suffered from nosebleeds 
about once or twice a month.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence fails to indicate that the veteran suffers from 
symptomatology productive of a traumatic deviation of the 
nasal septum with a 50 percent obstruction of the nasal 
passages on both sides or complete obstruction on one side as 
required for a compensable evaluation under the provisions of 
38 C.F.R. Part 4, Diagnostic Code 6502 (1998).  The most 
recent December 1997 examination report noted that the 
veteran reported that he had not been to a physician for a 
nasal condition since 1965.  The veteran indicated that he 
would have trouble breathing about two times a month with 
symptoms lasting two to three days.  He also indicated that 
he would have a small amount of blood after blowing his nose 
about two times a month.  The examiner reported that the 
veteran's septum seemed to be minimally deviated, but that 
obstructing airways could not be visualized.  The veteran did 
have hypertrophy of the mucosal membranes of the nasal 
passages, but the examiner indicated that the veteran did not 
have any obstruction of the nasal passages as a result of 
such hypertrophy.  Additionally, the examiner stated that the 
air flow to the nose was normal and intact with patent 
airways.  The diagnoses included fracture of the nose.  The 
examiner commented that the veteran had no obstruction to 
breathing and that he did not have sinus problem secondary to 
the nasal fracture.  The Board simply cannot conclude, based 
on the evidence of record, that the veteran suffers from a 50 
percent obstruction of the nasal passages on both sides or 
complete obstruction of one side as required for a 
compensable evaluation pursuant to the appropriate schedular 
criteria noted above.  The examiner, pursuant to the December 
1997 examination report, specifically indicated that the 
veteran had no obstruction to breathing.  

In order to ensure that the veteran is not prejudiced by the 
Board decision to evaluated him under the regulations in 
effect as of October 7, 1996, the evidence will also be 
examined under the regulations in effect prior to October 7, 
1996.  See Bernard.  A 10 percent evaluation requires that 
the traumatic deflection of the nasal septum produce marked 
interference with breathing space.  38 C.F.R. Part 4, 
Diagnostic Code 6502 (1996).  The December 1997 VA 
examination report fails to reflect marked interference with 
breathing space.  Therefore, the Board concludes that the 
noncompensable disability evaluation adequately reflects the 
veteran's present level of disability.  Accordingly, a 
compensable evaluation for post-operative residuals of a 
deviated nasal septum is not warranted.  






ORDER

Service connection for a bipolar disorder is granted.  A 30 
percent evaluation for scars of the left side of the face is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  A compensable evaluation for 
residuals of nasal fracture is not established.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

